Matter of Solomon (2019 NY Slip Op 00519)





Matter of Solomon


2019 NY Slip Op 00519


Decided on January 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.




Decided and Entered: January 24, 2019
[*1]
In the Matter of LAUREL ELLEN SOLOMON, an Attorney. 
(Attorney Registration No. 2178697)

Calendar Date: January 22, 2019

Before: Lynch, J.P., Clark, Mulvey, Aarons and Pritzker, JJ.


Laurel Ellen Solomon, Hillsborough, North Carolina,
pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Laurel Ellen Solomon was admitted to practice by this Court in 1988 and lists a business address in Durham, North Carolina with the Office of Court Administration. Solomon now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that, in deference to this Court's discretion, it takes no position concerning Solomon's application.
Upon reading Solomon's affidavit sworn to November 29, 2018 and filed November 30, 2018, and upon reading the January 11, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Solomon is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that Laurel Ellen Solomon's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Laurel Ellen Solomon's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Laurel Ellen Solomon is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Solomon is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Laurel Ellen Solomon shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.